UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1455



In Re:   TITO LEMONT KNOX,

                Petitioner.




   On Petition for Writ of Mandamus.        (9:07-cv-01792-HMH-GCK)


Submitted:   July 8, 2008                     Decided:   August 5, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tito Lemont Knox, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tito Lemont Knox petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

petition filed under 28 U.S.C. § 2241 (2000).    He seeks an order

from this court directing the district court to act.   Our review of

the docket sheet reveals that the district court accepted the

magistrate judge’s recommendation and dismissed Knox’s § 2241

petition.     Accordingly, because the district court recently has

decided Knox’s case, we deny the mandamus petition as moot.      We

grant leave to proceed in forma pauperis.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                               - 2 -